Case 3:20-cr-00137-REP Document 62 Filed 03/25/21 Page 1 of 1 PagelD# 261

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
UNITED STATES OF AMERICA
v. CRIMINAL CASE NO. 3:20-CR-00137-3 (REP)
JEQUAN DOMINIQUE CARROLL,
Defendant.
ORDER
This matter is before the Court for consideration of a report and recommendation by the
Magistrate Judge regarding the Magistrate Judge’s acceptance of the Defendant’s plea of guilty
to the specified charge in the pending matter pursuant to a Fed. R. Crim. P. 11 proceeding
conducted by the Magistrate Judge with the consent of the Defendant and counsel. It appearing
that the Magistrate Judge made full inquiry and findings pursuant to Rule 11; that the Defendant
was given notice of the right to file specific objections to the report and recommendation that has
been submitted as a result of the proceeding; and it further appearing that no objection has been .
asserted within the prescribed time period, it is hereby
ORDERED that the report and recommendation of the Magistrate Judge is ADOPTED
and the Defendant is found guilty of Count ONE (1) of the Indictment (conspiracy to distribute
and possess with intent to distribute a mixture and substance containing heroin) AND Count

TWO (2) of the Indictment (distribution of a mixture and substance containing heroin).

ws Leer

Robert E. Payne
Senior United States District Judge

 

“~
Date: March &> , 2021
Richmond, Virginia
